Exhibit 4.7 FEDERAL AGRICULTURAL MORTGAGE CORPORATION AMENDED AND RESTATED CERTIFICATE OF DESIGNATION OF TERMS AND CONDITIONS of SENIOR CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES B-2 (par value $1.00 per share; initial liquidation preference of $1,000 per share) I, Jerome G. Oslick, Corporate Secretary of the Federal Agricultural Mortgage Corporation, a federally chartered instrumentality of the United States of America (the “Corporation”), do hereby certify that, pursuant to authority vested in the Board of Directors of the Corporation (the “Board of Directors”) by Section 8.4(e) of Title VIII of the Farm Credit Act of 1971, as amended (12 U.S.C. §§2279aa-4(e)) (the “Act”), the Board of Directors adopted resolutions on September 30, 2008, which resolutions are now, and at all times since such date have been, in full force and effect, and that the Vice Chairman and Acting Chairman of the Board of Directors of the Corporation, pursuant to the authority delegated to him by such resolutions, approved the final terms of the issuance and sale of the preferred stock of the Corporation designated below. The Senior Cumulative Perpetual Preferred Stock, Series B-2, shall have the following designation, powers, preferences, rights, privileges, qualifications, limitations, restrictions, terms and conditions: 1. Designation, Par Value, Number of Shares and Seniority. The class of preferred stock of the Corporation created hereby (the “Preferred Stock”) shall be designated “Senior Cumulative Perpetual Preferred Stock, Series B-2,” shall have a par value of $1.00 per share and a liquidation preference per share equal to $1,000 (subject to adjustment of such fixed dollar amount for any stock splits, stock dividends, combinations, recapitalizations or similar transactions) plus Accumulated Dividends thereon (the “Liquidation Preference”), and shall consist of 5,000 shares.The Preferred Stock shall, with respect to dividend distributions and distributions upon a Change of Control, liquidation, dissolution or winding up of the Corporation, rank (a) senior to (i) the Class A Voting Common Stock, par value $1.00 per share, of the Corporation (the “Class A Common Stock”), (ii) the Class B Voting Common Stock, par value $1.00 per share, of the Corporation (the “Class B Common Stock”), (iii) the Class C Non-Voting Common Stock, par value $1.00 per share, of the Corporation (the “Class C Common Stock” and, together with the Class A Common Stock, the Class B Common Stock and any other similar common equity securities, the “Common Stock”), (iv) the 6.40% Cumulative Preferred Stock, Series A, par value $1.00 per share, of the Corporation (the “Junior Preferred Stock”), (v) any other capital stock of the Corporation outstanding as of the Issue Date and (vi) any capital stock of the Corporation that may be issued after the Issue Date (the securities referred to in sub-clauses (i) through (vi), collectively, the “Junior Stock”) and (b) pari passu with the Senior Cumulative Perpetual Preferred Stock, Series B-1, par value $1.00 per share, of the Corporation. 2. Dividends. (a)The holders of outstanding shares of the Preferred Stock shall be entitled to receive, ratably, when and as declared by the Board of Directors, or a duly authorized committee thereof, out of funds legally available for dividend payments, cash dividends which compound quarterly at the annual rate of (i) 10% of the then-applicable Liquidation Preference per share of Preferred Stock, from the period commencing on the Issue Date and ending on the first anniversary of the Issue Date, (ii) 12% of the then-applicable Liquidation Preference per share of Preferred Stock, from and after the period commencing on the day following the first anniversary of the Issue Date and ending on the second anniversary of the Issue Date, (iii) 14% of the then-applicable Liquidation Preference per share of Preferred Stock, from and after the period commencing on the day following the second anniversary of the Issue Date and ending on the third anniversary of the Issue Date and (iv) 16% of the then-applicable Liquidation Preference per share of Preferred Stock, from and after the day following the third anniversary of the Issue Date.Dividends on the Preferred Stock shall accrue and cumulate from and including the Issue Date whether or not declared and shall be payable quarterly in arrears when and as declared by the Board of Directors on each Dividend Payment Date, beginning on December 31, 2008.If a Dividend Payment Date is not a Business Day, the related dividend shall be paid on the next Business Day with the same force and effect as though paid on the Dividend Payment Date, without any increase to account for the period from such
